Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00117-CV

                             IN THE INTEREST OF A.G., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01479
                      Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. No costs are assessed against appellant because she is indigent.

       Counsel’s motion to withdraw is DENIED.

       SIGNED July 20, 2022.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice